Filed: May 16, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
LANE UNIFIED BARGAINING COUNCIL/SLEA/OEA/NEA,
		Petitioner on Review,
	v.
SOUTH LANE SCHOOL DISTRICT 45J3,
	Respondent on Review.
(UP-36-98; CA A106346; SC S48075)
	En Banc
	On review from the Court of Appeals.*
	Argued and submitted September 12, 2001.
	John Bishop, of Bennett, Hartman & Reynolds, Portland,
argued the cause for petitioner on review.  With him on the
briefs was Mark Johnson.	
	Nancy Hungerford, of The Hungerford Law Firm, West Linn,
argued the cause and filed the brief for respondent on review. 
With her on the brief was Brian Hungerford.
	LEESON, J.
	The decision of the Court of Appeals is reversed.  The order
of the Employment Relations Board is reversed, and the case is
remanded to the Employment Relations Board for further
proceedings.
	*Judicial Review from the Employment Relations Board. 169 Or App 280, 9 P3d 130 (2000).
		LEESON, J.
Petitioner Lane Unified Bargaining Council/SLEA/OEA/NEA
(Association) sought judicial review of an order of the
Employment Relations Board (ERB).  ERB dismissed the
Association's claims that respondent South Lane School District
(District) committed an unfair labor practice in violation of ORS
243.672(1)(g) and (h) (1) by refusing to arbitrate a grievance that
the Association had filed on behalf of Marc Rogge, a teacher and
member of its bargaining unit, and by failing to reduce an
alleged settlement of that grievance to a written and signed
contract.  The Court of Appeals affirmed, based in part on that
court's interpretation of the grievance moratorium provision in
ORS 342.895(5). (2) Lane Unified Bargaining v. South Lane Sch.
Dist., 169 Or App 280, 293-95, 9 P3d 130 (2000).  The only issue
before this court is whether the moratorium provision in ORS
342.895(5) permits the District to refuse to arbitrate Rogge's
grievance of the District's decision not to extend his contract. 
For the reasons that follow, we conclude that it does not.
		We summarize the following undisputed facts from the
Court of Appeals' decision and ERB's findings.  In March 1998,
the South Lane School Board followed the District's
recommendation not to extend Rogge's contract for an additional
two years.  On March 9, the District's personnel director
informed Rogge of the decision and told him that he would "be
placed on a program of assistance for improvement as soon as the
plan may be finalized." 
		The parties' collective bargaining agreement (CBA)
provides a four-step grievance procedure for grieving actions
such as a decision not to extend a teacher's contract.  The
purpose of the procedure is to "resolve grievances at the lowest
possible level."  A "Level One" grievance consists of an informal
discussion between the teacher and the school principal or the
teacher's supervisor.  If they cannot resolve the dispute, then
the teacher may file a "Level Two" written grievance with the
principal or supervisor, specifying "the cause of the grievance." 
If the teacher is not satisfied with the disposition at that
level, then the teacher may file a "Level Three" appeal to the
district superintendent.  If the teacher is not satisfied with
the superintendent's disposition, then the teacher may ask the
Association to submit the grievance to arbitration, which is
known as a "Level Four" grievance.
		After Rogge received notice that the District would not
extend his contract, an Association representative met with
Rogge's principal on March 17, 1998, to initiate a Level One
grievance.  In April 1998, the Association filed a Level Two
grievance on Rogge's behalf, alleging that the District had
violated four provisions of the CBA in its decision not to extend
Rogge's teaching contract.  The District did not respond, and, on
April 16, 1998, the Association initiated a Level Three grievance
by appealing to the district superintendent.  The next day, the
District gave Rogge a final written plan of assistance for
improvement. 
		After the parties' attempt to negotiate a settlement of
the Level Three grievance failed, the Association filed a Level
Four grievance calling for arbitration.  The District refused
arbitration, relying on "the statutory moratorium provisions in
ORS 342.895(5)."  The Association then filed an unfair labor
practice complaint, alleging that the District had violated ORS
243.672(1)(g) and (h) by refusing to arbitrate Rogge's grievance
over the decision not to extend his contract and by failing to
reduce a grievance settlement agreement to writing. 
		An administrative law judge held a hearing and issued
recommended findings of fact to ERB.  ERB then made its own
findings of fact and concluded that the District had not violated
either ORS 243.672(1)(g) or (h).  With respect to the claim
involving subsection (g), the only claim before this court, ERB
concluded that Rogge was on a program of assistance for
improvement when he filed his grievance on March 17, 1998, and
declared that the grievance moratorium in ORS 342.895(5) applied
to the grievance.  Accordingly, ERB held, the District had not
committed an unfair labor practice by refusing to arbitrate
Rogge's grievance.  The Association petitioned for judicial
review.  
		The Court of Appeals held that Rogge was not on a
program of assistance for improvement when he filed his
grievance.  Lane Unified Bargaining, 169 Or App at 292.  However,
relying on Stull v. Hoke, 326 Or 72, 77, 948 P2d 722 (1997) (in
construing statute, court responsible for identifying correct
interpretation, whether or not asserted by parties), the Court of
Appeals concluded that the statutory moratorium in ORS 342.895(5)
suspended the grievance that Rogge had filed because that
moratorium "does not merely prohibit the filing of subject
grievances but also abates the pursuit of grievances that were
pending when [Rogge] was placed on a program of assistance."  Id.
at 293 (emphasis added).  The Court of Appeals also held that
Rogge's grievance regarding the decision not to extend his
contract "fell within the class of grievances or other claims"
subject to the moratorium in ORS 342.895(5), id. at 295-96, and
that the parties' CBA did not waive the statutory moratorium
provision, id. at 298.  Accordingly, the Court of Appeals
affirmed ERB's decision that the District had not committed an
unfair labor practice under ORS 243.672(1)(g).  Id.
		As noted, the only issue before this court is whether
the Court of Appeals correctly construed the moratorium provision
in ORS 342.895(5) as permitting the District to refuse to
arbitrate Rogge's grievance of the District's decision not to
extend his contract.  The Court of Appeals held, and it is
uncontested here, that Rogge's grievance was pending when the
District placed Rogge on a program of assistance for improvement. 
The Association argues that, by its terms, ORS 342.895(5)
prohibits a teacher only from filing specified grievances while
the teacher is on a program of assistance for improvement.  The
statute does not place a moratorium on grievances that were filed
before the teacher was placed on such a program.
 	The District responds that, although the first sentence
of ORS 342.895(5), read in isolation, states that the moratorium
applies to only the filing of specified grievances or claims, the
second and third sentences of that subsection, and the
legislative history of the statute, establish that the moratorium
also applies to pending grievances. (3)
		Resolution of the parties' dispute requires us to
construe the first three sentences of ORS 342.895(5), which we
repeat here for convenience:  

		"Notwithstanding ORS 243.650 to 243.782 or the
provisions of any collective bargaining agreement
entered into after August 15, 1997, no grievance or
other claim of violation of applicable evaluation
procedures, or fundamental unfairness in a program of
assistance for improvement, shall be filed while a
teacher is on a program of assistance.  All statutes of
limitation and grievance timelines shall be tolled
while the subject claims are held in abeyance under
this moratorium provision.  Except as provided in this
subsection, the moratorium and tolling period ends on
the date the program of assistance for improvement is
completed, not to exceed one year, after which any
claims subject to this provision may be pursued as
otherwise provided by law or contract. * * *"

(Emphasis added.)  We begin by examining the text and context of
the statute, the text itself being the best evidence of the
legislature's intent.  See PGE v. Bureau of Labor and Industries,
317 Or 606, 610-11, 859 P2d 1143 (1993) (describing methodology).
	The first sentence of ORS 342.895(5) provides that "no
grievance or other claim of violation of applicable evaluation
procedures, or fundamental unfairness in a program of assistance
for improvement, shall be filed while a teacher is on a program
of assistance."  (Emphasis added.)  The ordinary
meaning of the word "file" in this context is "to perform the
first act of (as a lawsuit):  COMMENCE."  Webster's Third New
Int'l Dictionary, 849 (unabridged ed 1993).  The first sentence
of ORS 342.895(5) thus unambiguously prohibits a teacher from
commencing specified grievances or claims while the teacher is on
a program of assistance for improvement.  That sentence does not
mention, much less place a moratorium on, grievances or claims
that the teacher might have filed before the District placed the
teacher on such a program.  We turn to whether the next two
sentences of subsection (5) nonetheless signal the legislature's
intent to make the grievance moratorium described in the first
sentence apply to grievances that are pending when a teacher is
placed on a program of assistance for improvement.
	The Court of Appeals held that the second and third
sentences of subsection (5) make clear that the grievance
moratorium also applies to pending grievances.  Lane Unified
Bargaining, 169 Or App at 293.  The Court of Appeals reasoned
that the plural phrase "grievance timelines" in the second
sentence must refer to pending grievances because "[t]here would
have been little purpose in referring to any timeline other than
one governing the initiation of grievances, unless the
legislature also intended to suspend the pursuit of previously
initiated grievances as well."  Id.  Moreover, the Court of
Appeals reasoned, the phrase "held in abeyance" in the second
sentence of subsection (5) "implicitly refer[s] to pending
claims," because that phrase connotes "the cessation of an
already existing activity" and would be mere surplusage if the
moratorium proscribed only the initiation of grievances.  Id. at
294.  Finally, the Court of Appeals reasoned, use of the word
"pursued" in the third sentence of subsection (5), in
contradistinction to the word "filed" in the first sentence,
indicates that the legislature intended to place a moratorium on
any pending grievance.  Id. at 294-95.
	We disagree with that analysis of the statute.  The
first sentence of subsection (5) unambiguously states that no
applicable grievance or claim shall be filed, that is, commenced,
while a teacher is on a program of assistance for improvement. 
The second sentence provides that "[a]ll statutes of limitation
and grievance timelines shall be tolled while the subject claims
are held in abeyance under this moratorium provision."  (Emphasis
added.)  The article "the" in the phrase "the subject claims"
indicates that that phrase refers to the grievances or claims
specified in the first sentence, namely, those that a teacher has
not yet filed when the teacher is placed on a program of
assistance.  Moreover, the plural word "timelines" is consistent
with the possibility that the moratorium may affect multiple
filing deadlines on multiple claims.  Contrary to the Court of
Appeals' reasoning, the word "timelines" in the second sentence
does not suggest that the legislature intended to broaden the
moratorium on filing claims or grievances that the first sentence
of subsection (5) describes.
	Neither does the phrase "held in abeyance" in the
second sentence of subsection (5) indicate that the legislature
intended that the moratorium described in the first sentence
apply to pending claims or grievances.  The phrase, "hold in
abeyance" in this context means to hold in "temporary inactivity
or suppression:  cessation or suspension."  Webster's Third New
Int'l Dictionary at 3.  It is not illogical to speak of holding a
claim or grievance in "temporary inactivity" merely because the
teacher has not commenced the grievance or claim.  Read in
context, the phrase "held in abeyance" in the second sentence of
subsection (5) describes the effect that the moratorium has on
the grievances or claims identified in the first sentence,
namely, specified grievances or claims that the teacher has not
yet filed when the teacher is placed on a program of assistance
for improvement.  That phrase does not suggest that the
legislature intended the moratorium described in the first
sentence to apply to pending claims or grievances. 
	We turn to the third sentence of ORS 342.895(5), which
describes when "any claims subject to this provision may be
pursued."  As noted, the Court of Appeals held that the word
"pursued" in that sentence is an additional indication that
subsection (5) places a moratorium on pending grievances.  We
disagree.  The word "pursue" can be a synonym for "initiate" or
"file."  Id. at 1848 (defining "pursue" to mean "to follow or
seek by judicial proceedings:  prosecute <pursued his legal
remedies>" (emphasis added)).  Moreover, the phrase "any claims
subject to this provision" clearly confines the term "pursue" to
the grievances and claims subject to the moratorium described in
the first sentence, that is, those that the teacher has not yet
filed when the teacher is placed on a program of assistance for
improvement.  That the word "pursue" also can mean "to proceed
with:  CONTINUE," id., is not a persuasive reason to conclude
that the legislature intended the grievance moratorium described
unambiguously in the first sentence of subsection (5) to apply to
pending grievances.
	In sum, we hold that ORS 342.895(5) places a moratorium
on the filing of specified grievances or claims while a teacher
is on a program of assistance for improvement.  The statute does
not place a moratorium on grievances that are pending when the
teacher is placed on such a program.  Nothing in the context of
ORS 342.895(5) calls that conclusion into question.  It follows
that the moratorium in ORS 342.895(5) does not permit the
District to refuse to arbitrate Rogge's grievance and that ERB
erred in dismissing the Association's unfair labor practice claim
under ORS 243.672(1)(g).
	The decision of the Court of Appeals is reversed.  The
order of the Employment Relations Board is reversed, and the case
is remanded to the Employment Relations Board for further
proceedings.




1.      ORS 243.672(1) provides, in part:

		"It is an unfair labor practice for a public
employer or its designated representative to do any of
the following:
		"* * * * *
		"(g) Violate the provisions of any written
contract with respect to employment relations including
an agreement to arbitrate or to accept the terms of an
arbitration award, where previously the parties have
agreed to accept such awards as final and binding upon
them.
		"(h) Refuse to reduce an agreement, reached as a
result of collective bargaining, to writing and sign
such contract."

The Association does not challenge the Court of Appeals' holding
that the District had not violated subsection (1)(h), and we do
not address that issue.

Return to previous location.



2.      ORS 342.895(5) provides, in part:

		"Notwithstanding ORS 243.650 to 243.782 or the
provisions of any collective bargaining agreement
entered into after August 15, 1997, no grievance or
other claim of violation of applicable evaluation
procedures, or fundamental unfairness in a program of
assistance for improvement, shall be filed while a
teacher is on a program of assistance.  All statutes of
limitation and grievance timelines shall be tolled
while the subject claims are held in abeyance under
this moratorium provision.  Except as provided in this
subsection, the moratorium and tolling period ends on
the date the program of assistance for improvement is
completed, not to exceed one year, after which any
claims subject to this provision may be pursued as
otherwise provided by law or contract. * * *"

By its terms, that statute applies to "any collective bargaining
agreement entered into after August 15, 1997."  The collective
bargaining agreement at issue in this case was executed on March
3, 1998.

Return to previous location.



3.      The District also argues that, under Springfield
Educational Assn. v. School Dist., 290 Or 217, 621 P2d 547
(1980), this court "must give deference to the decision of the
ERB in this case dismissing the unfair labor practice complaint"
because ERB is an agency "familiar with the intricacies of the
statute, as well as the legislative history leading to its
passage" and has "particular expertise in applying facts to the
statute at issue."  We have considered that argument and conclude
that the District's reliance on Springfield is misplaced.
Return to previous location.